DETAILED ACTION
This office action is responsive to the amendment and Request for Continued Examination of May 24, 2021. By that amendment, claims 1, 11, 14, 15, and 17, were amended; and claims 2 and 13 were canceled. Claims 1, 3-12 and 14-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021, has been entered.
Response to Arguments
The outstanding rejections of claims 13 and 14 under 35 USC 112(b) have been obviated by the amendments of May 24, 2021. 
The outstanding objection of claim 17 is overcome by the amendment of May 24, 2021. 
Applicant's arguments filed May 24, 2021, regarding the rejection of claim 1-3 under 35 USC 102(b) in view of Gamache (US 2009/0312804 A1) and claims 4-20 under 35 USC 103(a) in view of Gamache and Strausbaugh (US 2007/0118123 A1) have been fully considered but they are not persuasive. No particular arguments were provided, except for statement that applicant disagreed with the examiner’s rejection, and that the amendment presented provided alleged additional distinctions compared to the prior art. Particularly, applicant states that neither of the prior art references teaches the claimed head and screw being mono-axial and provided as a single piece at a fixed angle. Examiner respectfully disagrees, and presents a new rejection, identifying this teaching in the Gamache reference. The rejection of record is maintained as modified to correlate to the amendment. 
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  “at a fixed angled” in lines 9-10 and 13-14, respectively, should be corrected to “at a fixed angle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 teaches the limitation “the rim” which limitation lacks antecedent basis. The claim is treated as “a rim” for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gamache et al. (US 2009/0312804 A1).
Regarding claim 1, Gamache teaches a closed-head monaxial screw as at fig. 3B (head portion 130 is a closed head as in the figure and discussed at [0032]; monoaxial as discussed at [0028]). The screw includes a closed head 130 including an upper threaded portion 154 having an upper aperture, wherein the head further includes a lateral rod-receiving aperture configured to receive a rod 160 (aperture 142 seen receiving the rod 160 as in fig. 3B). The head is closed such that a wall of the head 130 is adapted to completely and circumferentially surround the lateral rod-receiving aperture 142 around a longitudinal axis of the lateral rod-receiving aperture as in fig. 3B.  The screw includes a bone screw 120 connected to the head 130 by a neck (portion at junction of 120/130). The screw includes a set screw 150 capable of being received by the upper aperture 154 in the head member 130. The set screw 150 is prevented from moving upwardly and out of the upper threaded portion as by threads 152 interacting with threads 154. The head member 130 and the bone screw 120 are formed as one piece and at a fixed angle [0033], [0034]. 
To “prevent” is defined as “to keep (something) from happening or arising” (Google Define, 2020). Examiner takes the position that in many situations, threaded connection will prevent upward movement of the set screw 150 relative to the aperture 154. 
Regarding claim 3, there is no reason that one of the set screw threads 152 cannot be considered to be a retaining lip (e.g. a lip which functions to retain the set screw 150 within the head member 130). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gamache in view of Strausbaugh et al. (US 2007/0118123 A1).
Regarding claims 4-10, Gamache teaches the limitations of claims 1 and 3 and further teaches the head including a socket for engaging a tool (e.g. the cutout between top near 150 and sidewall marked 130); includes a rod interface surface at a distal end thereof which can be (relatively) flexible and include capability to conform to the shape of a rod 160 upon application of appropriate force, and based on selection of various biocompatible materials as discussed at [0046]. Force applied by 150 onto 140 will be applied onto the rod 160. However, Gamache fails to teach the retaining lip of the set screw being designed for contacting a rim of the head 130 for preventing the set screw 150 from moving upwardly and out of the upper aperture 154 of the head 130.
Strausbaugh teaches a system in which a rod 108 is locked into a head 905 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a lip 172 from Strausbaugh to the set screw 150 of Gamache, which lip would interact with a rim of the head member 130 (a portion of 130 about aperture 154) to prevent removal of 150 from 130. Doing so would have been making a combination of prior art elements according to known methods to yield predictable results – creating a captive set screw arrangement within the head. One would have done so to prevent loss of the set screw within the surgical field. 
Regarding claims 11 and 14, Gamache teaches a closed-head monaxial screw as at fig. 3B. The screw includes a head member 130 including an upper threaded portion 154 having an upper aperture, the head member 130 further including a lateral rod-receiving aperture for receiving a rod 160 therein, the head member being closed such that a wall of the head member is adapted to completely and circumferentially surround the lateral rod-receiving aperture around a longitudinal axis of the lateral rod-receiving aperture as seen at fig. 3B; a neck (at junction of 120/130); a bone screw 120 connected to the head member 130 via the neck; and a set screw 150 extending through the upper aperture 154 in the head member 130. The head member 130 and the bone screw 120 are formed as one piece and at a fixed angle [0033], [0034]. 
Gamache fails to teach the set screw 150 including a lip at its lower end configured to abut an inner lower end of the upper threaded portion so as to prevent the set screw 150 from moving upwardly and out of the upper threaded portion 154 in the head member 130.
Strausbaugh teaches a system in which a rod 108 is locked into a head 905 by a set screw 122. The set screw 122 includes a flared portion (retaining lip) 172 which prevents the set screw from being screwed out of a housing [0040]. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a lip 172 from Strausbaugh to the set screw 150 of Gamache, which lip 
Regarding claim 12, the head member 130 and bone screw 120 are formed as one piece [0033]. 
Regarding claims 15 as best understood, the lip 172 of the combination is considered to contact a rim portion about 154. 
Regarding claim 16, the head member 130 includes a socket configured for a tool (e.g. the cutout between top near 150 and sidewall marked 130).
Regarding claims 17-20, the set screw includes a rod interface surface (bottom thereof) which can be (relatively) flexible and include capability to conform to the shape of a rod 160 upon application of appropriate force, and based on selection of various biocompatible materials as discussed at [0046]. Force applied by 150 onto 140 will be applied onto the rod 160.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799